DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/20 were filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10634955. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10634955 include all limitations cited in claims 1-20 of present application. 
Regarding claim 1, Claim 1 of U.S. Patent No. 10634955 discloses a display panel comprising: a first display substrate; a second display substrate facing and spaced apart from the first display substrate; a non-conductive sealing member disposed between the first display substrate and the second display substrate; a 
Regarding claim 2, Claim 2 of U.S. Patent No. 10634955 discloses the display panel of claim 1, wherein the non-conductive sealing member comprises: a first synthetic resin; and first inorganic fillers mixed with the first synthetic resin (lines 1-4, Col. 18). 
Regarding claim 3, Claim 3 of U.S. Patent No. 10634955 discloses the display panel of claim 2, wherein the conductive sealing member comprises: a second synthetic resin; and conductive particles mixed with the second synthetic resin (lines 5-9, Col. 18). 
Regarding claim 4, Claim 4 of U.S. Patent No. 10634955 discloses the display panel of claim 3, wherein the conductive sealing member further comprises second inorganic fillers mixed with the second synthetic resin (lines 10-14, Col. 18). 
Regarding claim 5, Claim 5 of U.S. Patent No. 10634955 discloses the display panel of claim 3, wherein a diameter of the conductive particles is less than a diameter of the first inorganic fillers (lines 13-16, Col. 18). 

Regarding claim 7, Claim 7 of U.S. Patent No. 10634955 discloses the display panel of claim 1, wherein a side surface of the end portion of the signal line is substantially aligned with a side surface of the first base substrate (lines 20-23, Col. 18). 
Regarding claim 8, Claim 8 of U.S. Patent No. 10634955 discloses the display panel of claim 1, wherein the second display substrate comprises a second base substrate and a common electrode disposed on one surface of the second base substrate, and wherein the non-conductive sealing member and the conductive sealing member are connected to the common electrode (lines 23-29, Col. 18). 
Regarding claim 9, Claim 9 of U.S. Patent No. 10634955 discloses the display panel of claim 1, wherein the first display substrate further comprises a thin film transistor comprises a control electrode, an active part, and an input electrode and an output electrode disposed on a layer different from a layer on which the control electrode is disposed, and wherein the voltage supply line is disposed on the same layer as the control electrode or the input electrode (lines 30-37, Col. 18). 
Regarding claim 10, Claim 10 of U.S. Patent No. 10634955 discloses the display panel of claim 9, further comprising: an auxiliary electrode overlapping with the end portion of the signal line, and wherein the signal line is disposed on the same layer as the control electrode (lines 38-41, Col. 18). 

Regarding claim 12, Claim 12 of U.S. Patent No. 10634955 discloses the display panel of claim 10, wherein the auxiliary electrode is connected to the end portion of the signal line (lines 46-49, Col. 18). 
Regarding claim 13, Claim 16 of U.S. Patent No. 10634955 discloses the display panel of claim 1, wherein a thickness of the end portion of the signal line is greater than a thickness of the signal line not overlapping with the non-conductive sealing member (lines 60-64, Col. 18). 
Regarding claim 14, Claim 17 of U.S. Patent No. 10634955 discloses the display panel of claim 1, wherein the end portion of the signal line is spaced apart from a top surface of the first base substrate (lines 65-68, Col. 18). 
Regarding claim 15, Claim 18 of U.S. Patent No. 10634955 discloses the display panel of claim 14, wherein conductive sludge is disposed between the end portion of the signal line and a portion of the top surface of the first base substrate, from which the end portion of the signal line is spaced apart (lines 1-4, Col. 19). 
Regarding claim 16, Claim 19 of U.S. Patent No. 10634955 discloses the display panel of claim 1, wherein at least one of the non-conductive sealing member or the conductive sealing member forms a closed perimeter around the display panel when viewed in a plan view (lines 5-8, Col. 19). 
Regarding claim 17, Claims 1, 20 of U.S. Patent No. 10634955 discloses the display panel comprising: a first display substrate; a second display substrate facing and spaced apart from the first display substrate; a non-conductive sealing 
Regarding claim 18, Claim 2 of U.S. Patent No. 10634955 discloses the display panel of claim 17, wherein the non-conductive sealing member comprises: a first synthetic resin; and first inorganic fillers mixed with the first synthetic resin. 
Regarding claim 19, Claim 3 of U.S. Patent No. 10634955 discloses the display panel of claim 18, further comprising a conductive sealing member disposed between the first display substrate and the second display substrate, wherein the conductive sealing member comprises a second synthetic resin and conductive particles mixed with the second synthetic resin (lines 5-9, Col. 18). 
Regarding claim 20, Claim 4 of U.S. Patent No. 10634955 discloses the display panel of claim 19, wherein the conductive sealing member further comprises second inorganic fillers mixed with the second synthetic resin (lines 10-12, Col. 18). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818